Appendix II - Federal Reserve Historic Prime Rates

                                                      Prime
                                             Year
                                                     Rate (%)*
                                          1984          12.1%
                                          1985            9.9%
                                          1986            8.3%
                                          1987            8.2%
                                          1988            9.3%
                                          1989          10.9%
                                          1990          10.0%
                                          1991            8.5%
                                          1992            6.3%
                                          1993            6.0%
                                          1994            7.1%
                                          1995            8.8%
                                          1996            8.3%
                                          1997            8.4%
                                          1998            8.4%
                                          1999            8.0%
                                          2000            9.2%
                                          2001            7.0%
                                          2002            4.7%
                                          2003            4.1%
                                          2004            4.3%
                                          2005            6.2%
                                          2006            8.0%
                                          2007            8.1%
                                          2008            5.1%
                                          2009            3.3%
                                          2010            3.3%
                                          2011            3.3%
                                          2012            3.3%
                                          2013            3.3%
                                          2014            3.3%
                                          2015            3.3%
                                          2016            3.5%
                                          2017            4.1%
                                          2018            4.9%
                                          2019            5.3%
                                          2020            4.3%

*These annual interest rates were calculcated by averaging the weekly prime rates downloaded from the
Federal Reserve. Federal Reserve, H.15 Selected Interest Rates, Data Download Program (Apr. 21, 2020),
https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H15